Opinion issued May 24, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01008-CR
———————————
In Re Reginald Littleton, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator, Reginald Littleton, filed a petition for writ of
mandamus in this court.  See Tex.
Gov't Code Ann. § 22.221 (Vernon 2004); see also Tex.R.App. P. 52.
Relator complains that respondent, the Honorable Joan Campbell, presiding judge
of the 248th District Court of Harris County, failed to rule on his motion
requesting release on a personal bond. 
Specifically, relator claims that he is entitled to be released on a
personal bond because it has been more than 90 days since he was taken
into custody and the State has not announced ready for trial.  See
Tex.
Code Crim. Proc. Ann. art. 17.151 (Vernon 2005). 
          Appellant has since pleaded guilty to
the charged offense, thus his mandamus regarding bond is moot.

Accordingly, relator’s petition is DISMISSED.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Jennings and Keyes.
Do
not publish.   Tex. R.
App. P. 47.2(b).